Citation Nr: 1711926	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a cardiovascular disability, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions dated in October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a January 2015 decision, the Board reopened the claim of entitlement to service connection for right ear hearing loss.  The underlying issue of service connection on the merits and the issue of entitlement to service connection for a cardiovascular disability were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the right ear hearing loss claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a May 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The January 2015 Board decision also remanded the issue of entitlement to service connection for erectile dysfunction.  In a May 2015 rating decision, service connection was granted for erectile dysfunction and noncompensable rating was assigned; entitlement to special monthly compensation based on loss of use of a creative organ was also granted at that time.  To the Board's knowledge, the Veteran has not disagreed with that decision; the matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to service connection for a cardiovascular disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

Right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post-service year.


CONCLUSION OF LAW

The criteria of entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include an advisement that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By a letter dated in September 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his right ear hearing loss claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as all VA and private treatment records which the Veteran specifically identified and authorized VA to obtain.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his right ear hearing loss claim on appeal that need to be obtained.

Pursuant to the January 2015 Board Remand, the Veteran was afforded a VA medical opinion in April 2015 with respect to the claimed right ear hearing loss.  The medical opinion provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history and rendered findings that provide the information necessary to render a decision in this appeal.  The Board therefore concludes that the April 2015 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).



II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

Certain enumerated diseases will be service connected on a presumptive basis if they manifested to a compensable degree within one year after active duty service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  VA deems sensorineural hearing loss to be an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Although the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection will be granted for a hearing loss disability where the evidence establishes a nexus between the current hearing loss and a disease or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

In this matter, the Veteran contends that his right ear hearing loss began during his active military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

It is undisputed that the Veteran has been found to have current right ear hearing impairment for VA compensation purposes.  See, e.g., the VA examination report dated January 2012.

The Veteran's service treatment records (STRs) include in-service audiological testing completed at the January 1967 pre-induction examination.  Because it is unclear from the examination report itself whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board has considered the recorded metrics under both standards for purposes of considering if one unit measurement results are more favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
Add
15
15
10
10
10
5

The January 1967 audiometric results are reflected in the record as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
X
15

When the Veteran's January 1967 audiometric results are converted to the current ISO standard, they are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
X
20

Audiological testing was also recorded in the Veteran's March 1969 separation examination.  Again, it is unclear from the examination report itself whether such thresholds were recorded using ASA or ISO-ANSI units; thus, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal, if either.  


The March 1969 audiometric results are reflected in the record as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
20
30

When the Veteran's March 1969 audiometric results are converted to the current ISO standard, they are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
30
35

(As set forth below, neither version of the test results produce a favorable outcome.  Both versions reflect hearing acuity which does not rise to the level of disability for purposes of 38 C.F.R. § 3.385, and both versions reflect a 10 decibel threshold shift from entrance to separation, which a VA examiner has explained "is not considered a true threshold shift indicative of a change in hearing.").  

In-service noise exposure was conceded by the RO based on the Veteran's military occupational specialty (MOS) of assistant cargo checker during his service in the Republic of Vietnam.  See the rating decision dated January 2013.  Thus, the crucial question in this matter is whether such noise exposure resulted in right ear hearing loss.

Private treatment records dated in March 1978 documented noise-induced moderately severe hearing loss.  Prior to the March 1978 treatment record, there is no medical evidence regarding right ear hearing loss until years after service.  Thus, there is no competent medical evidence that right ear sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active service.  38 C.F.R. § 3.307, 3.309.

Private treatment records dated May 1990 noted normal hearing through 1000 hertz falling to moderate sensorineural levels in the high frequency range.  VA treatment records dated in March 2005 indicated bilateral sloping high frequency sensorineural hearing loss.

The Veteran was afforded a VA audiological examination in September 2005 at which time he reported that he first noticed hearing loss in 1973.  He noted a history of unprotected exposure to hazardous military noise.  His civilian noise exposure was minimal.  The examiner stated, "[r]eview of the [claims] file revealed hearing test showing that [the Veteran] entered the military with hearing within normal limits and separation with no VA ratable hearing loss.  This indicates his current hearing loss did not occur while in the military and that is less likely than not service-connected."

The Veteran underwent a VA audiological examination in January 2012 at which time he indicated that his hearing loss developed twenty to twenty-five years ago.  However, the examiner did not provide an opinion as to the etiology of the Veteran's hearing loss.

In a November 2012 VA medical opinion, the reviewing audiologist determined that the Veteran's right ear hearing loss is not caused by or a result of his military service.  The examiner explained, "[r]eview of the c-file revealed hearing sensitivity thresholds within normal limits, bilaterally, at entrance . . . Exit examination dated March 1969 indicated hearing sensitivity thresholds within normal limits bilaterally with the exception of a mild high frequency hearing loss bilaterally."  The examiner reported that the Veteran's entrance examination thresholds were obtained using ASA standard and were corrected to ISO-ANA prior to comparison to the exit examination.  The examiner continued, "[a]fter conversion of the entrance examination results, a significant threshold shift was noted at 4000 hertz in the left ear.  There was no significant threshold shift noted in the right ear."

In the January 2015 Remand, the Board explained that the November 2012 VA medical opinion was inadequate because the examiner indicated that private medical records were not reviewed.  Moreover, the examiner did not provide any explanation for why the lack of significant threshold shift in the right ear means that the Veteran's current hearing loss is not related to noise exposure during service, nor did the examiner discuss why the Veteran's left ear was affected by service but not his right.

Pursuant to the January 2015 Remand, a VA medical opinion was obtained in April 2015 as to the claimed right ear hearing loss.  The VA audiologist reviewed the claims file and noted that the Veteran's right ear hearing was within normal limits at entrance in January 1967.  The examiner explained, "[e]xit examination dated March 1969 indicated hearing sensitivity thresholds within normal limits in the right ear with the exception of a mild high frequency loss."  The examiner stated that the 10dB threshold shift in the right ear "is not considered a true threshold shift indicative of a change in hearing."  The examiner noted that private treatment records were reviewed, which documented bilateral high frequency hearing loss in March 1978, May 1990, and June 2011.  The examiner stated, "[i]n regards to 'why the right ear is not affected when the left ear is,' one can experience a shift in threshold(s) in one ear without a corresponding shift in threshold(s) in the other ear.  Hearing loss does not always develop in both ears at the same rate, at the same frequencies, or in the same pattern."  The examiner then concluded, "[g]iven all of this information, it is my opinion that it is less likely than not that the Veteran's right ear hearing loss was caused by or a result of military service."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

As detailed above, the findings of the April 2015 VA examiner were thoroughly explained and fully supported by the evidence of record.  The April 2015 VA medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board therefore places significant weight on the findings of the April 2015 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed right ear hearing loss and the Veteran's military service outweighs the medical evidence suggestive of a nexus.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the April 2015 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his right ear hearing loss claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the April 2015 VA medical opinion stands unchallenged as competent medical evidence on the crucial question of medical nexus.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, as described in the April 2015 VA medical opinion, there is no clinical evidence of right ear hearing loss sufficient for VA compensation purposes for years after the Veteran's military discharge.

The Board has considered the Veteran's assertions that he has had right ear hearing loss since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  However, the Veteran never complained of hearing loss in service and his separation examination documents only a minimal (10dB) shift in high frequency thresholds in the right ear, which the April 2015 VA examiner explained "is not considered a true threshold shift indicative of a change in hearing."  The initial mention of significant hearing loss is in March 1978, years after the Veterans' military discharge.  This period of time without complaint of right ear hearing loss is one factor that the Board considers weighing against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein a veteran has not complained of the malady at issue).

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the April 2015 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue on appeal - service connection for a cardiovascular disability - must again be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

As to the claimed cardiovascular disability, the Veteran was afforded a VA examination with medical opinion in April 2015.  The examiner noted that the Veteran was diagnosed with supraventricular arrhythmia.  The examiner indicated that the Veteran's VA cardiologist and his VA internist do not support a diagnosis of ischemic heart disease.  The examiner further stated, "[t]he Veteran apparently has what is known [as] lone atrial fibrillation (cause unknown), which is common."  With respect to the question of nexus, the examiner determined that the Veteran's diagnosed supraventricular arrhythmia is less likely than not incurred in or caused by his military service, to include his presumed exposure to Agent Orange.  The examiner explained, "[t]he only cardiac disease for which service connection based on exposure to Agent Orange is approved is ischemic heart disease."  The examiner further indicated that the "atrial fibrillation is not considered to be secondary to diabetes mellitus."  The examiner stated that "[d]iabetes mellitus has some statistical association with AF, but no cause and effect relationship has been found which could make a basis for service connection."  Unfortunately, the examiner failed to address whether the Veteran's diagnosed supraventricular arrhythmia/atrial fibrillation has been aggravated by the service-connected diabetes mellitus.  This deficiency was noted in the May 2015 deferred rating decision; however, the RO failed to obtain an addendum opinion.

The Board, therefore, finds that the medical evidence currently of record is inadequate to resolve the claim of service connection for a cardiovascular disability, and further that a medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Due to the deficiencies of the April 2015 VA medical opinion, as outlined above, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current cardiovascular disability had its onset in service, or within the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to include the Veteran's presumed exposure to Agent Orange.

(b) Is it at least as likely as not that any current cardiovascular disability was caused by a service-connected disability, to specifically include diabetes mellitus.

(c) Is it at least as likely as not that the Veteran's current cardiovascular disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include diabetes mellitus?

If the Veteran's current cardiovascular disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for a cardiovascular disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


